
	

113 HR 1610 IH: Farming Flexibility Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1610
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Ribble (for
			 himself, Mr. Walz,
			 Mr. Gibbs,
			 Mr. Rokita,
			 Mr. Petri, and
			 Mr. Duffy) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to authorize producers on a farm to produce fruits and vegetables for
		  processing on the base acres of the farm.
	
	
		1.Short titleThis Act may be cited as the
			 Farming Flexibility Act of
			 2013.
		2.Production of
			 fruits and vegetables for processing on covered commodity base acres
			(a)Mung beans and
			 pulse cropsSection
			 1107(b)(3)(B) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8717(b)(3)(B)) is amended by striking (other than mung beans and pulse
			 crops).
			(b)Authority for
			 production of fruits and vegetables for processingSection
			 1107(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8717(d)) is
			 amended to read as follows:
				
					(d)Authority for
				production of fruits and vegetables for processing
						(1)Planting
				authorizedBeginning with the
				2014 crop year, notwithstanding paragraphs (1) and (2) of subsection (b) and in
				addition to the exceptions provided in subsection (c), producers on a farm may
				reduce the base acres for any covered commodity for the farm for a crop year by
				one acre for each acre used for the planting and production of fruits or
				vegetables (other than potatoes) for processing.
						(2)Contract and
				management requirementsProducers on a farm shall—
							(A)demonstrate to the Secretary that the
				producers on the farm have entered into a contract to produce fruits and
				vegetables (other than potatoes) for processing;
							(B)agree to produce
				fruits and vegetables (other than potatoes) as part of a program of crop
				rotation on the farm to achieve agronomic and pest and disease management
				benefits; and
							(C)provide evidence of the disposition of the
				fruits or vegetables (other than potatoes).
							(3)Reversion to
				covered commodity base acresEach acre of a farm devoted to the planting
				and production of fruits or vegetables under paragraph (1) shall be included in
				the base acres for the covered commodity for the subsequent crop year, unless
				the producers on the farm make the election described in paragraph (1) for the
				subsequent crop year.
						(4)Recalculation of
				base acres
							(A)In
				generalSubject to subparagraph (B), if the Secretary
				recalculates the base acres for a farm, the planting of fruits and vegetables
				under paragraph (1) shall be considered to be the same as the planting,
				prevented planting, or production of a covered commodity.
							(B)ProhibitionNothing
				in this paragraph provides authority for the Secretary to recalculate base
				acres for a
				farm.
							.
			
